DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on March 8, 2022.  As directed by the amendment, Claims 1 and 5 have been amended.  Claims 1-6 are allowable over the prior art.
Regarding the Office Action filed December 13, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 1-6 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a respiratory acoustic device comprising a housing with a hollow space, a mouthpiece which has an elongated cylindrical shape including an air passage connected to the hollow space, the mouthpiece configured to receive exhalation while being held in the user’s mouth from outside of a sidewall of the mouthpiece and fully inserted an opening end of the mouthpiece in the user’s mouth, the housing contains: a reflection end that reflects the exhalation, an open end that outputs the exhalation, the mouthpiece being located between the reflection and open ends, the device configured to generate the Helmholtz resonation between a 
Several prior art similar to the claimed invention are discussed below.
Sonne (US 4,533,137) discusses a pulmonary training method for persons with COPD.  The device is similar in design to the instant invention since it is in the form of a T-shape (Sonne: Fig 1).  However, the device has valves 21 and 28 which move and react due to the exhalation (Sonne: Fig 2).  These valves are not found in the instant invention.  It would be non-obvious to remove these valves from Sonne since it would destroy the device and make the device inoperable.  The instant invention does not have these valves due to the simplistic nature of the device.  Since the instant invention makes it clear that the dimensions matter to achieve the Helmholtz resonation at a particular frequency (paragraphs 0016 and 0032), it would be non-obvious to modify any similar T-shaped devices to have these specific dimensions and characteristics.  Bohman (US 2009/0159062) was brought in to remedy the deficiencies of Sonne in relation to the dimensions of the length and diameter of the passage in the housing.  However, Bohman cannot cure the exclusion of the valves in Sonne since the valves are critical to the operation of Sonne.  Additionally, Bohman operates differently from the instant invention since it does not have a mouthpiece that is in between a reflection end and an opening end.  It would be non-obvious to modify Bohman to relocate the mouthpiece as it would greatly change the operation of the device.  Therefore, Sonne does not disclose the claimed invention of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785